Cox, J.
(concurring) — I agree with the majority that neither the initial contact between O’Neill and the police officer nor the officer’s subsequent request for identification, without more, violated article I, section 7 of the Washington Constitution. I write separately to articulate my view why the request for identification, alone, did not constitute a “seizure.”
In State v. Young,4 our Supreme Court rejected applying the test for a seizure that the United States Supreme Court first articulated in California v. Hodari D.5 to evaluate an alleged violation of article I, section 7. Instead, our Supreme Court chose to adhere to the Mendenhall6 test that prior Washington cases applied. Under that test, a person is “seized” for purposes of article I, section 7 of the state constitution “only when, by means of physical force or a show of authority, his freedom of movement is re*871strained. . . . There is a ‘seizure’ when, in view of all the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave.”7 This test is an objective one.8 O’Neill has the burden of proving a disturbance of his private affairs under article I, section 7.9
Looking to the totality of circumstances in the record before us, O’Neill has failed to make out a case that the police officer violated the state constitution. The record is devoid of any evidence that the officer, by his manner, tone of voice, or any other action, did anything to suggest that O’Neill was not free to leave. There is nothing here to suggest that the officer, by show of force or physical authority, restricted O’Neill’s freedom of movement. All that the record shows is that the officer requested identification, in a public place, following an initial encounter that did not rise to the level of a seizure.
This is not to say that a request for identification may never constitute a violation of article I, section 7. Rather, the proof here falls short of showing a violation of the state constitution.
For these and the other reasons stated in the majority, I agree that we should reverse.

 135 Wn.2d 498, 957 P.2d 681 (1998).


 499 U.S. 621, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991).


 United States v. Mendenhall, 446 U.S. 544, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980).


 Young, 135 Wn.2d at 510 (omission in original).


 See State v. Thorn, 129 Wn.2d 347, 352, 917 P.2d 108 (1996) (citing State v. Toney, 60 Wn. App. 804, 806, 810 P.2d 929 (looking to “particular, objective facts surrounding the encounter”), review denied, 117 Wn.2d 1003 (1991)).


 Young, 135 Wn.2d at 510.